Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicant firstly argues regarding Claim 1 (page 1-2), “A minor clarifying amendment has been made to Claim 1, which states that "the processing circuitry is configured to . . . disable one or more components of the metal fabrication system to prevent an operator from performing a subsequent welding pass after an initial welding pass until the temperature of the work piece is less than the maximum initial temperature threshold." De Rosa and AISC (as well as Nicholson) do not disclose circuitry that "disables one or more components ... to prevent an operator from performing a subsequent welding pass .. ." De Rosa refers to "generating sounds and/or messages," not circuitry that prevents an operator from performing a welding pass. See De Rosa, at 26. Non-patent literature reference "AISC" does not even disclose a welding system with sensors or control circuitry. Instead, AISC states generally that "Higher interpass temperatures will generally provide a finer grain structure and improved Charpy V notch toughness transition temperatures. However, when interpass temperatures exceed approximately 500 F (260 C), this trend may be reversed." See AISC, at 2. Thus, the De Rosa/Nicholson/AISC combination does not support a prima facie case of obviousness for claim 1. 


Applicant secondly argues regarding claim 1 (page 2-3) Further, as stated in the Office Action, primary reference De Rosa does not disclose the limitation ‘the processing circuitry is configured ... wherein the first threshold comprises a maximum initial temperature threshold.’ See Office Action, at 11. Though the Office Action finds that the "maximum initial temperature threshold" is not disclosed by De Rosa, it nonetheless alleges that De Rosa discloses the limitation ‘the first condition satisfies the first threshold when the temperature of the work piece cools to less than the maximum initial temperature threshold.’ Id. This position is illogical because no ‘maximum initial temperature threshold’ is disclosed by De Rosa, as admitted. De Rosa states that "attention messages are generated" for "necessity of pre-heating the piece to be welded, if external temperature is below predetermined minimum threshold, preferably equal to 4 C (in fact, in limit cases the temperature gradient may cause damages to the pieces to be welded)[.]" De Rosa, 12:25-28. The pre-heating temperature of De Rosa is not a teaching or suggestion of a "maximum initial temperature threshold" or "the first condition satisfies the first threshold when the temperature of the work piece cools to less than the maximum initial temperature threshold" as recited by the claim. 
 	Moreover, Nicholson does not cure deficiencies of De Rosa for either limitation. Nicholson discloses "weld metal compositions," including various percentages of C, Si, Mn, Cr, etc. found in such compositions. See, e.g., Nicholson, 2:3-18. Nicholson 
However Examiner respectfully disagrees because the user notification system of De Rosa anticipates a range of values from detectable parameters of connected sensors (i.e. external temperature sensor ST2) which provide detection of an average temperature of the workpiece, and this in view of the heat capacity of the workpiece as another parameter of the apparatus (“said one or more conditions of apparatus operation comprising one or more conditions depending on one or more parameters, detected by said sensing electronic means and/or determined through processing by said processing and controlling electronic means (m1, m2), selected from the group comprising… -An average temperature of welding area… -a heat capacity of a material to be welded” (page 7-9, lines 20-4)), the workpiece temperature and or with the heat capacity of the workpiece is relayed to the user through the processing and controlling electronic means over a corresponding lower to upper range by means of an acoustic amplitude range and or acoustic frequency range (“said one or more acoustic signaling even more preferably comprising emission of at least one second sound having an amplitude depending on a reference value of said first parameter of apparatus operation and a frequency depending on a reference value of said second parameter of apparatus operation” (page 7-9, lines 20-4)).

Further the general knowledge that limiting welding on a workpiece beyond a thermal threshold is known in the art and is further cited to with reference to the AISC in claim 1 (page 13-14).
Therefore the rejection is maintained. 


Applicant thirdly argues regarding Claim 12 (page 3) “A minor clarifying amendment has been made to Claim 12, which states "determining, using the processing circuitry, a sum of idle durations, wherein each idle duration comprises a duration between when the feedback device provides the first notification and when an operator of the metal fabrication system performs a subsequent welding pass; and determining, using the processing circuitry, a system efficiency based at least in part on the sum of idle durations." Daniel, the reference cited for the limitation in the Office Action (prior to amendment), discloses "a report on the welding job, which could include ... total and individual arc timing, sequence interruptions." Daniel, [0036]. Daniel states that "[a]n example of the use of this function would be to report to a manufacturing quality department on the efficiency and quality of the welding processes." Daniel, [0036]. The Office Action emphasized the term "efficiency" in the Daniel reference, but 
However Examiner notes that the Applicants amendment to claim 12 (“and determining, using the processing circuitry, a system efficiency based at least in part on the sum of idle durations.”) Use of “at least in part” provides little weight over prior art Daniel because the efficiency of Daniel (as either calculated by controller or in view of Automating a Manual Activity MPEP 2144.04. III.) is inclusive of the welding processes, wherein the welding process covers a timeline inclusive of any down time and total arc time (“sequence interruptions” “total and individual arc timing” “… and the like” [0036), therefore efficiency calculations of Daniel at minimum provide an inextricable anticipation of idle durations within the welding process timeline. An amount of structural disclosure pertaining to idle durations summation in relation to the welding timeline is likely to overcome the prior art of Daniel.

Applicant fourthly argues regarding claim 12 (page 4), “Moreover, Claim 12 recites the step of "comparing, using the processing circuitry, the first condition to a first threshold, wherein the first threshold comprises a maximum initial temperature threshold, and the first condition satisfies the first threshold when the first temperature of the work piece cools less than the maximum initial temperature threshold." The Office Action cites to De Rosa for the limitation, however, this position is inconsistent with the treatment of claim 1, where the Examiner determined that De Rosa does not disclose the limitation "wherein the first threshold comprises a maximum initial temperature threshold". This limitation is not disclosed, as discussed in connection with claim 1.
Examiner has made known in claim 1 (per the standards of the AISC) that it is in general obvious knowledge to welding operators that upper temperature thresholds of a workpiece must be observed by the welder (while also stating in lines 12-19 that an operator of the welding device of De Rosa would be prevented from welding based on workpiece temperature as indicated by sounds emitted there from).
Therefore Claim 12 discloses the limits of threshold solely on De Rosa’s ability to inform the operator of temperature of the workpiece, because it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to observe a known threshold of temperature of the workpiece from the indicated temperature supplied by the sound notification system in view of the obviousness of welding temperature thresholds as known in the art (further De Rosa alone anticipates notifying the user of temperature in view of heat capacity of the workpiece “said one or more conditions of apparatus operation comprising one or more conditions depending 
Therefore the rejection is maintained. 

/Spencer H. Kirkwood/           Examiner, Art Unit 3761

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726